This is a reargument of an appeal (ante, p. 968) from an order of the Supreme Court at Special Term, Ulster County, which confirmed the report of a referee that defendants were not guilty of contempt in disobeying an injunction order. Our previous decision was erroneous in that it found defendants guilty of contempt under subdivision 2 of section 753 of the Judiciary Law, which relates to the abuse of civil process. But we have considered the matter de novo and are convinced that our previous decision was erroneous on the merits. The greater weight of testimony indicates no willful disobedience of the injunction order on the part of the defendants. Our previous decision may be therefore vacated and the order appealed from affirmed, without costs. Previous decision of this court in this case is vacated and set aside, and the order confirming the report of the referee is affirmed, *1086without costs. Hill, P. J., Heffeman, Brewster and Poster, JJ., concur; Bussell, J., dissents.